
	
		I
		112th CONGRESS
		2d Session
		H. R. 6705
		IN THE HOUSE OF REPRESENTATIVES
		
			December 21, 2012
			Mr. Langevin (for
			 himself and Mr. Welch) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  depreciation recovery periods for energy efficient commercial buildings, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Building Efficiently Act of
			 2012.
		2.Shorter
			 depreciation recovery periods for energy efficient buildings
			(a)25-Year recovery
			 period for energy efficient nonresidential real property
				(1)In
			 generalSection 168(e)(3) of the Internal Revenue Code of 1986 is
			 amended by inserting after subparagraph (F) the following new
			 subparagraph:
					
						(G)25-year
				propertyThe term
				25-year property means any qualified energy efficient
				nonresidential real
				property.
						.
				(2)Qualified energy
			 efficient nonresidential real property definedSubsection (i) of
			 section 168 of such Code is amended by adding at the end the following:
					
						(20)Qualified
				energy efficient nonresidential real property
							(A)In
				generalThe term
				qualified energy efficient nonresidential real property means a
				building which is nonresidential real property which is described in
				subparagraph (B), (C), or (D).
							(B)New or
				reconstructed buildingA building is described in this
				subparagraph if—
								(i)the certification
				requirements of subparagraph (E) with respect to the building are met,
								(ii)the original use
				of the building commences with the taxpayer, and
								(iii)the building is
				placed in service after the date of the enactment of this paragraph.
								(C)Improvements to
				existing buildingA building
				is described in this subparagraph if, only after improvements are made to the
				building—
								(i)the certification requirements of
				subparagraph (E) with respect to the building are met,
								(ii)the original use
				of the improved building commences with the taxpayer,
								(iii)the improved
				building is placed in service after the date of the enactment of this
				paragraph, and
								(iv)the taxpayer elects to the application of
				this paragraph with respect to the building.
								(D)Buildings
				acquired by purchaseA building is described in this subparagraph
				if the building—
								(i)is
				acquired by purchase from an unrelated person,
								(ii)meets the
				certification requirements of subparagraph (E), and
								(iii)is placed in service after the date of the
				enactment of this paragraph.
								(E)Certification
				requirementsThe requirements
				of this subparagraph are met if, with respect to a building, the building is
				certified in accordance with section 179D(d)(6) as being constructed,
				reconstructed, or modified, as the case may be, under a plan designed to reduce
				the total annual energy and power costs of the building by 40 percent or more
				in comparison to a reference building which meets the minimum requirements of
				Standard 90.1–2004 using methods of calculation under section
				179D(d)(2).
							(F)Standard
				90.1–2004The term
				Standard 90.1–2004 means Standard 90.1–2004 of the American
				Society of Heating, Refrigerating, and Air Conditioning Engineers and the
				Illuminating Engineering Society of North America (as in effect on July 30,
				2012).
							(G)Related
				personsFor purposes of
				subparagraph (D), a person is related to another person if—
								(i)the persons are
				members of an affiliated group (as defined in section 1504), or
								(ii)the persons have
				a relationship described in subsection (b) of section 267; except that, for
				purposes of this clause, the phrase 80 percent or more shall be
				substituted for the phrase more than 50 percent each place it
				appears in such subsection and rules similar to the rules of subsections (c)
				and (e) (other than paragraphs (4) and (5) thereof) shall apply.
								(H)Denial of double
				benefitIf this section applies to a building by reason of
				subsection (e)(3)(G), the deduction under section 179D shall not be
				allowed.
							.
				(b)20-Year recovery
			 period for energy efficient residential rental property
				(1)In
			 generalSubparagraph (F) of section 168(e)(3) of such Code
			 (relating to 20-year property) is amended to read as follows:
					
						(F)20-year
				propertyThe term 20-year property means—
							(i)initial clearing
				and grading land improvements with respect to any electric utility transmission
				and distribution plant, and
							(ii)any qualified energy efficient residential
				rental
				property.
							.
				(2)Qualified energy
			 efficient residential rental property definedSubsection (i) of
			 section 168 of such Code, as amended by subsection (a), is amended by adding at
			 the end the following:
					
						(21)Qualified
				energy efficient residential rental property
							(A)In
				generalThe term
				qualified energy efficient nonresidential real property means a
				building which is residential rental property which is described in
				subparagraph (B), (C), or (D).
							(B)New or
				reconstructed buildingA building is described in this
				subparagraph if—
								(i)the certification
				requirements of subparagraph (E) with respect to the building are met,
								(ii)the original use
				of which commences with the taxpayer, and
								(iii)the building is
				placed in service after the date of the enactment of this paragraph.
								(C)Improvements to
				existing buildingA building
				is described in this subparagraph if, only after improvements are made to the
				building—
								(i)the certification requirements of
				subparagraph (E) with respect to the building are met,
								(ii)the original use
				of the improved building commences with the taxpayer,
								(iii)the improved
				building is placed in service after the date of the enactment of this
				paragraph, and
								(iv)the taxpayer
				elects to the application of this paragraph with respect to the
				building.
								(D)Buildings
				acquired by purchaseA building is described in this subparagraph
				if the building—
								(i)is
				acquired by purchase from an unrelated person,
								(ii)meets the
				certification requirements of subparagraph (E), and
								(iii)is placed in service after the date of the
				enactment of this paragraph.
								(E)Certification
				requirementsThe requirements
				of this subparagraph are met if, with respect to a building, the building is
				certified in accordance with section 179D(d)(6) as being constructed,
				reconstructed, or modified, as the case may be, under a plan designed to reduce
				the total annual energy and power costs of the building by 40 percent or more
				in comparison to a reference building which meets the minimum requirements of
				the International Energy Conservation Code 2004 using methods of calculation
				under section 179D(d)(2).
							(F)Related
				personsFor purposes of
				subparagraph (D), a person is related to another person if—
								(i)the persons are
				members of an affiliated group (as defined in section 1504), or
								(ii)the persons have
				a relationship described in subsection (b) of section 267; except that, for
				purposes of this clause, the phrase 80 percent or more shall be
				substituted for the phrase more than 50 percent each place it
				appears in such subsection and rules similar to the rules of subsections (c)
				and (e) (other than paragraphs (4) and (5) thereof) shall apply.
								(G)Denial of double
				benefitIf this section applies to a building by reason of
				subsection (e)(3)(F)(ii), the deduction under section 179D shall not be
				allowed.
							.
				(c)Conforming
			 amendments
				(1)The table
			 contained in section 168(c) of such Code is amended by inserting after the item
			 relating to 20-year property the following new item:
					
						
							
								
									25-year property25 years
									
								
							
						.
				(2)The table contained in section 467(e)(3)(A)
			 of such Code is amended—
					(A)by inserting
			 which is not 25-year property after nonresidential real
			 property, and
					(B)by inserting after
			 the item relating to residential rental property and nonresidential real
			 property the following new item:
						
							
								
									
										25-year property19 years.
										
									
								
							.
					(3)Clauses (iv), (v),
			 and (ix) of section 168(e)(3)(E) of such Code are each amended by inserting
			 (not described in subparagraph (G)) after
			 property.
				(d)Requirement To
			 use straight line methodParagraph (3) of section 168(b) of such
			 Code (relating to property to which straight line method applies) is amended by
			 redesignating subparagraphs (F), (G), (H), and (I) as subparagraphs (G), (H),
			 (I), and (J), respectively, and by inserting after subparagraph (E) the
			 following new subparagraph:
				
					(F)Property described in subsection
				(e)(3)(F)(ii) or subsection
				(e)(3)(G).
					.
			(e)Alternative
			 systemThe table contained in
			 section 168(g)(3)(B) of such Code is amended by striking the item relating to
			 subparagraph (F) and inserting the following new items:
				
					
						
							
								(F)(i)25
								
								 (F)(ii)20
								
								 (G)25
								
							
						
					.
			(f)Effective
			 DateThe amendments made by
			 this section shall apply to property placed in service after December 31,
			 2012.
			
